Citation Nr: 1737608	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an extraschedular disability rating for intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis, prior to March 31, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982, October 1985 to June 1986, and December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, which denied entitlement to service connection for neuropathy of the bilateral upper and lower extremities and denied entitlement to a rating in excess of 10 percent for a thoracolumbar spine disorder. 

In an October 2009 rating decision, the RO increased the low back rating, assigning a 20 percent rating for intervertebral disc syndrome of the lumbar spine, effective from October 6, 2008, the date of the Veteran's claim for an increase.  The RO also awarded service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating, effective from October 6, 2008.  Thus, the claim for service connection for radiculopathy of the right lower extremity has been granted in full and is no longer an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also, 38 C.F.R. § 20.200 (2016). 

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file. 

The Board remanded the case for further evidentiary development in July 2012.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, the Board remanded this matter as inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Subsequently, in an August 2012 rating decision, the RO awarded service connection for radiculopathy of the left lower extremity, assigning an evaluation of 10 percent from July 1, 2011 to May 21, 2012, and an evaluation of 20 percent from May 22, 2012 forward.  Accordingly, as the claim for service connection for radiculopathy/neuropathy of the left lower extremity was thus granted in full, that issue is also no longer before the Board.  See Grantham, 114 F.3d 1156; 38 C.F.R. § 20.200. 

In March 2016, the Board granted service connection for neuropathy of the bilateral upper extremities, as secondary to the service-connected intervertebral disc syndrome of the lumbar spine; and granted an increased rating of 40 percent for the intervertebral disc syndrome of the lumbar spine.  The Board remanded the issue of entitlement to a TDIU.  

Thereafter, in a March 2016 rating decision, the RO assigned an effective date of October 6, 2008 for the 40 percent rating for the lumbar spine disability; and also assigned 20 percent ratings for each upper extremity neuropathy, effective May 22, 2012.  The Veteran filed a notice of disagreement with the ratings and effective dates assigned for the bilateral upper extremity disabilities in January 2017.  The RO issued the Veteran a statement of the case in February 2017.  There is no record of a VA-Form 9 appealing these matters within the 60-day time frame from the February 2017 statement of the case.  Therefore, these issues are no longer in appellate status.

Pursuant to a November 2016 joint motion for partial remand, the U.S. Court of Appeals for Veterans Claims remanded the Board's March 2016 decision insofar as it declined to refer the increased rating claim for the service-connected intervertebral disc syndrome for extraschedular consideration with consideration of the neuropathy of the upper and lower extremities that was secondary to the intervertebral disc syndrome.  

The RO granted entitlement to a TDIU in a February 2017 rating decision, with an effective date of March 31, 2009.  The Veteran's attorney has argued that the Veteran should have been awarded a TDIU prior to this date, as part of his increased rating claim for the lumbar spine disability, which was filed on October 6, 2008.

In light of the foregoing, the issues currently before the Board are as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Prior to March 31, 2009, the Veteran's service-connected disabilities were (1) intervertebral disc syndrome, rated 40 percent from October 6, 2008; and (2) radiculopathy of the right lower extremity associated with intervertebral disc syndrome, rated 20 percent from October 6, 2008.  The Veteran's combined disability rating for his service-connected disabilities prior to March 31, 2009 was 50 percent, effective October 6, 2008.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), prior to March 31, 2009.    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  

The Veteran's attorney submitted argument in May 2017 asserting that medical evidence showed he was entitlement to a TDIU for his low back disability and right lower extremity disability as early as October 6, 2008, on an extraschedular basis.  It was argued that a November 2008 VA treatment record documented that the Veteran's low back disability caused him to walk with a limp; and that a December 2008 VA examiner determined that the Veteran's back pain affected his ability to walk and that he experienced neuropathy while sitting.  The Veteran's attorney further noted that a January 2009 SSA disability report determined that the Veteran's low back and right lower extremity disabilities both interfered with his ability to work by preventing him from sitting, standing, and lifting.  It was noted that the Veteran noted on his formal TDIU claim, VA-Form 21-8940, in January 2017 that he last worked at Home Depot as a clerk in approximately 2008.  The Veteran also noted in a March 2017 statement that his last employment required him to lift and move heavy lumber, which he was no longer able to do as a result of his low back and right lower extremity disabilities.  The Veteran's wife further mentioned in a March 2017 statement that she had become the Veteran's full-time caregiver and had to assist him with bathing and dressing himself because of his low back disability.  

Review of the claims folder reveals that the Veteran has a high school diploma.  He last worked at Home Depot in August 2008, where he had lifted heavy items, did paper work, and packed boxes for two years.  He quit that job after having an urge to hit his manager and because of his pain.  See VA outpatient treatment records dated November 17, 2008; March 5, 2009; and April 2, 2009.  The Veteran also had a real estate license and had worked as a paralegal and office manager for a closing attorney, and had experience in sales and retail work, small appliance repair, industrial electronics and robotics.  His longest period of employment was for 10 years designing and building control systems for water purification systems.  See VA outpatient treatment records dated August 18, 2008; September 22, 2008; November 17, 2008, and January 6, 2009.  After he returned from service, the attorney he worked for had retired.  He was unemployed for about one year and then began his job at Home Depot.  His manager there was getting in his case and was unsatisfied with the amount of work he was doing.  The Veteran was irritable and had difficulty concentrating.  He had difficulty managing the pressures of work and getting along with co-workers.  He lost his temper and walked off the job.  The Veteran had also reportedly missed a lot of time from work due to gastrointestinal problems.  An August 2008 examiner noted that the Veteran was unemployed due to economic conditions and mental health limitations and that his unemployment was likely to be temporary.  The Veteran stated that he needed a simple job with desk work that does not require a lot of physical labor due to his injuries.  See VA outpatient treatment record dated August 18, 2008, and September 22, 2008.  

With respect to the medical evidence, November 2008 and January 2009 VA mental health treatment record show that the Veteran walked with a limp.  The Veteran reported chronic pain and trouble getting moving in the morning.   The pain was chronic and constant with exacerbations.  He had degenerative joint disease of the spine and numbness of the right leg with trophy and weakness.  The examiner noted that the Veteran was not able to get anything going right since his return from service because of continuing depressive symptomatology, irritability, amotivation, disorganization, and chronic pain from his lumbar disc disease with radiculopathy and right leg myopathy.  The examiner concluded that the Veteran had severe impairment due to his service-connected psychiatric disorder and lumbar disc pathology with chronic pain.

Also of record are VA examination reports dated in October 2008 and December 2008.  In October 2008, the Veteran walked with an antalgic gait, slight limp, and slightly bent posture.  He was diagnosed as having intervertebral disc in the lower back with radiculopathy and myopathy in the right leg with three bordering significant sensory deficits in the right leg.  In December 2008, the Veteran indicated that he was at a point where he could not cope with his back pain.  He could not sit for long period of time and the pain awakened him from sleep at night.  The Veteran's gait was short-stepped with leaving toward the left side.  The impression was multiple lumbar radiculopathy evidence at L4, L5, and S1 with depressed reflexes on the right lower extremity and questionable sensory loss in the right lower limb.  

A January 2009 EMG showed mild, chronic, right S1 radiculopathy.  A March 5, 2009 VA treatment record showed that the Veteran complained of back pain and right leg sciatica.  He had lumbar spine tenderness and positive muscle spasm.

Based on the above evidence, the Board will refer the Veteran's claim for a TDIU prior to March 31, 2009, to the Director of the Compensation and Pension Service.  

The claim for an extraschedular disability rating for intervertebral disc syndrome is deferred pending the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  The claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities on an extraschedular basis, prior to March 31, 2009, should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

2.  Thereafter, the Veteran's claims must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





